Carter, C. J., and Farmer, J., dissenting: We do not concur in the foregoing opinion. We agree that if the reasoning in Brummel v. Glos, 278 Ill. 552, cited above as an authority, is followed, the conclusion in this case is correct. We dissented in that case. Abstracts such as these opinions hold cannot be received in evidence we think were clearly intended to be admitted under the statute here being construed. Such abstracts are being accepted as sufficient on which to base opinions as to titles of real estate by every practicing lawyer of experience in this State. Ordinarily any well considered opinion of this court should be followed in later decisions, but when the question involved has been decided wrong and. is purely one of procedure,'as here, and has no bearing on vested rights, a court should not hesitate to overrule such wrong decision. As we think the conclusion in Brummel v. Glos, supra, is clearly wrong it should be overruled.